DETAILED ACTION
Applicant’s arguments filed in the reply on 6/4/2021 were received and fully considered. Claims 1-9, and 11-14 were amended. Claim 10 is cancelled. The current office is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered and are persuasive. The claimed invention, as currently amended, overcomes the 35 USC 101 rejections. Therefore, the 35 USC 101 rejections are withdrawn. 
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on the combination of references that are currently applied. Please see prior art section above for more detail including updated citations and obviousness rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US20180286401A1)(hereinafter "Oh"), Beaver et al. (US20160071517A1)(hereinafter "Beaver"), and Akback et al. (US20150370787A1)(hereinafter " Akback").

Oh and Beaver were applied in the previous office action
Regarding claim 1, Oh teaches An artificial intelligence (AI) apparatus for recognizing speech of user, comprising: a memory; a microphone; and a processor configured to: (Par. 0010:” … a communication module communicating with at least one external device, a microphone receiving a voice input according to user speech, a memory storing information about an operation of the speech recognition service, a display outputting a screen associated with the operation of the speech recognition service, and a processor electrically connected with the communication module, the microphone, the memory, and the display.”)
receive, via the microphone, a sound signal corresponding to speech of the user (Par. 0010:” ... a microphone receiving a voice input according to user speech …”)
recognize the speech from the received sound signal using a language model stored in memory, (Par. 0126:” The speech recognition module may include an acoustic model and a language model. For example, the acoustic model may include information associated with a speech, and the language model may include unit phoneme information and information about a combination of unit phoneme information.”, and Par. 0316:” ... first memory may include an automatic speech recognition [ASR] module and a natural language understanding [NLU] module.”)
determine an intention of the user based on the recognition result, (Par. 0256:”… the intelligence agent 151 of FIG. 1B of the user terminal 100 of FIG. 1B may calculate the function response settings corresponding to the function execution [e.g., identification of the intent of user speech] of the NLU module 220 of FIG. 1D.”)
Oh does not teach determine whether the determination of the intention is successful, obtain an application usage log of the user when the determination of the intention is not successful, wherein the application usage log of the user is a usage log of an application that is being executed at a time when the sound signal corresponding to speech of the user is received; and update the stored language model using the obtained application usage log of the user.

Beaver teaches determine whether the determination of the intention is successful, (Par. 0084:” In some examples, the user may determine, based on the intent 604, the sample questions 606, and/or the related units 608, whether or not the user input 602 was incorrectly mapped to intent unit. The user may select one or more vote buttons 610 to specify a “yes,” “unsure,” and “no” answer. Further, a user may use navigation buttons 612 to navigate to a next, or previous, unit. Thus, using the navigation buttons 612, a user may navigate to a next item to evaluate.”)
obtain an application usage log of the user when the determination of the intention is not successful, (Par. 0078:” In some examples, the intent units 402 may be used to analyze a dataset of information, such as a chat/conversation history [log] between a human and a virtual assistant.”, and Par. 0098:”In another example, row 818 may have an action such as “adjust model.” This may occur in examples where the input type 806 is current input and the incorrectly mapped to the corresponding intent unit.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Beaver to determine if the intention is successful, and if intention is not successful, in order to identify potential risks within a language model that is employed by the virtual assistants and other entities. This may allow the language model to be improved and enhance user experience with the virtual assistants and others that employ the language model, as evidence by Beaver (See Par. 0014).
Neither Oh nor Beaver teach wherein the application usage log of the user is a usage log of an application that is being executed at a time when the sound signal corresponding to speech of the user is received, and update the stored language model using the obtained application usage log of the user.
Akback teaches teach wherein the application usage log of the user is a usage log of an application that is being executed at a time when the sound signal corresponding to speech of the user is received. (Par. 0005:” Embodiments of the invention are directed to systems and methods for improving language models and spoken language understanding [SLU] models for speech recognition by adapting knowledge sources utilized by the models to session contexts. In particular, a knowledge source, such as a knowledge graph, may be used to capture and model dynamic session context based on user interaction information from usage history, such as session logs, that is mapped to the knowledge source.”).
from the usage history of the user or other similar users. For example, information from user interactions or "turns" with an application or device may be mapped to the knowledge source. Based on sequences of the mapped user interactions, an intent sequence model is determined. The intent sequence model then may be used to build or adapt language models and SLU models based on session context, including real time generation and interpolation of the models, thereby functioning as session context models. In this way, the model may be used for determining a set of likely next turns, given a previous turn or turns. Language model[s] for the set of likely next turns then may be accessed or generated to facilitate accurate recognition of the next turn.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh and Beaver in view of Akback to employ the application usage log of the user is a usage log of an application that is being executed at a time when the sound signal corresponding to speech of the user is received and update the stored language model using the obtained application usage log of the user in order to improve the accuracy of the systems by providing better target and predictive modeling, as evidence by Akback (see Par. 003)

With regard to claim 13, Oh teaches A method for recognizing speech of a user, the method comprising: (Par. 0010:” The method includes a communication module communicating with at least one external device, a microphone receiving a voice input memory storing information about an operation of the speech recognition…”) to perform operations with steps virtually identical to the functions performed in claim 1.

With regard to claim 14, Oh teaches A non-transitory machine readable storage medium having a program stored therein,  wherein the program is configured for performing a method for recognizing speech of a user, the method including: (Par. 0010:” The method includes a communication module communicating with at least one external device, a microphone receiving a voice input according to user speech a memory storing information about an operation of the speech recognition…”) to perform operations with steps virtually identical to the functions performed in claim 1.


With regard to claim 2, and 3 Oh teaches an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 2, Oh does not teach the Al apparatus of claim 1, wherein the processor is further configured to update the stored language model by: comparing the recognition result based on the stored language model with the obtained application usage log of the user to extract a first keyword for updating the stored language model based on the application usage log of the user; and updating the stored language model based on the extracted first keyword.
recognition techniques to convert the input into a format that is understandable by a computing device, such as text”, and Par. 0078:” In some examples, the intent units 402 may be used to analyze a dataset of information, such as a chat/conversation history [log] between a human and a virtual assistant”, and Par. 0083:” Using this displayed intent 604, a user may more easily be able to determine whether the user input 602 was correctly mapped to the intent unit. In some examples, the sample questions 606 may comprise inputs that represent the type of language that the intent unit is meant to answer. For instance, the intent unit in this example [e.g., “change a reservation”] [first keyword] may be represented by inputs such as “I want to change a flight plan [second keyword],” or “can I use my ticket on a different date?”, and Par. 0098:” In another example, row 818 may have an action such as “adjust model.” This may occur in examples where the input type 806 is current input and the voting results 808 indicate that all three voters agree that the input was incorrectly mapped to the corresponding intent unit. In instances such as this, because the input type 806 is a current input, and/or the voters unanimously agree that the input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to perform further analysis of the language model to determine what errors caused the mistake in mapping.”)
and updating the stored language model based on the extracted first keyword. (Par. 0098:” In instances such as this, because the input type 806 is a current input, and/or the voters input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to perform further analysis of the language model to determine what errors caused the mistake in mapping.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Beaver to compare the recognition result based on the stored language model with the obtained application usage log of the user to extract a first keyword for updating the stored language model based on the application usage log of the user; and updating the stored language model based on the extracted first keyword, in order to improve and enhance user experience with the virtual assistants and others that employ the language model, as evidence by Beaver (See Par. 0014).

With regard to claim 3, Oh does not teach the Al apparatus of claim 2, wherein the processor is further configured to: extract a second keyword corresponding to the extracted first keyword from the recognition result wherein the stored language model is further updated by mapping the extracted second keyword to the extracted first keyword for the stored language model.
Beaver teaches the Al apparatus of claim 2, wherein the processor is further configured to: extract a second keyword corresponding to the extracted first keyword from the recognition result (Par. 0083:” Using this displayed intent 604, a user may more easily be able to determine whether the user input 602 was correctly mapped to the intent unit. In some examples, the language that the intent unit is meant to answer. For instance, the intent unit in this example [e.g., “change a reservation”] [first keyword] may be represented by inputs such as “I want to change a flight plan [second keyword],” or “can I use my ticket on a different date?” By presenting these the sample questions 606, a user, or voter may have additional context for determining whether the user input 602 is correctly mapped to the intent unit.”, and Par. 0098:” In another example, row 818 may have an action such as ‘adjust model.’ This may occur in examples where the input type 806 is current input and the voting results 808 indicate that all three voters agree that the input was incorrectly mapped to the corresponding intent unit.”)
 wherein the stored language model is further updated by mapping the extracted second keyword to the extracted first keyword for the stored language model. (Par. 0098:”In instances such as this, because the input type 806 is a current input, and/or the voters unanimously agree that the input was incorrectly mapped to an intent unit, the language model may require updates. In instances such as these, an administrator may need to perform further analysis of the language model to determine what errors caused the mistake in mapping.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh in view of Beaver to extract keywords and update the language model per keywords extracted in order to identify potential risks within a language model that is employed by the virtual assistants and other entities. This may allow the language model to be improved and enhance user experience with .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Beaver, and Akback as applied to claim 1, in further view of Yamamura et al. (US20050131589A1)(hereinafter "Yamamura").

Yamamura was applied in the previous office action.
With regard to claim 4, Oh, Beaver, and Akback teach an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 4, Oh, Beaver, and Akback do not teach the Al apparatus of claim 1, wherein the processor is further configured to: determine reliability of the determination of the intention; and determine whether the determination of the intention is successful based on the determined reliability.
Yamamura teaches wherein the processor is further configured to: determine reliability of the determination of the intention; and determine whether the determination of the intention is successful based on the determined reliability. (Par. 0004:” There is a need for reliable intention estimation systems that can estimate an operator's intention with satisfactory accuracy. There is also a need for determining how reliable or how strong an estimated intention is, such that operation assistance can be provided accordingly”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Beaver, and Akback in view .

Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh,  Beaver, and Akback as applied to claim 1, 5, 6 and 6 respectively in further view of Yuan et al. (US 20200335095 A1)(hereinafter "Yuan").

Yuan was applied in the previous office action
With regard to claim 5, 6, 7, and 8 Oh, Beaver, and Akback teach an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 5, Oh, Beaver, and Akback do not teach the Al apparatus of claim 1, wherein the processor is further configured to: project the recognition result onto a vector space using an intention classifier; wherein determination the intention of the user is determined by comparing a location of the projected recognition result with respective locations of a plurality of intention groups included in the vector space.
Yuan teaches project the recognition result onto a vector space using an intention classifier; wherein determination the intention of the user is determined by comparing a location of the projected recognition result with respective locations of a plurality of intention groups included in the vector space. (Par. 0023:” ... the vector distance between encoded intent vectors that have the same or similar meanings is very close in a multi-dimensional intent vector space. As a result of this observation, it was determined that the distance between intent vectors can be utilized to represent similarity of meanings of different vector-encoded sentences or phrases and that, by randomly varying an intent vector itself, more accurate intent recognition models are created relative to conventional input text variations.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Beaver and Akback in view of Yuan to project the recognition result onto a vector space and determine the intention of the user by comparing a location of the projected recognition result in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different language and across different regions in which languages are used, as evidence by Yuan (see Par. 0002).

With regard to claim 6, Oh, Beaver and Akback do not teach the AI apparatus of claim 5, wherein the processor is further configured to determine the intention of the user as an intention corresponding to a nearest intention group from the location of the projected recognition result among the plurality of intention groups.
Yuan teaches wherein the processor is further configured to determine the intention of the user as an intention corresponding to a nearest intention group from the location of the projected recognition result among the plurality of intention groups. (Par. 0033:” This higher percentage of valid intent vectors [group] is then used to rapidly create and train the intent a user's intent across a variety of phrases that represent intent similar to the sample input text.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Beaver, and Akback in view of Yuan to determine the intention of the user by comparing a location of the projected recognition result in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different language and across different regions in which languages are used, as evidence by Yuan (see Par. 0002).

With regard to claim 7, Oh, Beaver, and Akback do not teach the AI apparatus of claim 6, wherein the processor is further configured to determine reliability of the determination of the intention higher as a distance from the location of the projected recognition result to the nearest intention group is smaller.
Yuan teaches wherein the processor is further configured to determine reliability of the determination of the intention higher as a distance from the location of the projected recognition result to the nearest intention group is smaller. (Par. 0031:”For purposes of example, a multi-dimensional vector distance of zero point eight five [0.85] results in a confidence level of eighty-five percent [85%]. Further, a confidence level of eighty-five percent [85%] or higher [e.g., closer multi-dimensional vector distance approaching 1.0] may be used to consider a respective post-Gaussian candidate intent vector as representing a valid similar intent as the sample intent vector, though it should be understood that any other confidence level may be utilized as appropriate for a given implementation.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Beaver, and Akback in view of Yuan to calculate reliability of the determination of the intention  in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different language and across different regions in which languages are used, as evidence by Yuan (see Par. 0002).

With regard to claim 8, Oh, Beaver, and Akback do not teach the AI apparatus of claim 6, wherein the processor is further configured to determine that the determination of the intention is successful when a distance from the location of the projected recognition result to the nearest intention group is lesser than or equal to a preset reference value.
Yuan teaches wherein the processor is further configured to determine that the determination of the intention is successful when a distance from the location of the projected recognition result to the nearest intention group is lesser than or equal to a preset reference value. (Par. 0010:” A permissive embodiment involves performing the validation of the set of candidate intent vectors by determining a multi-dimensional intent vector distance between the input intent vector and the respective candidate intent vector and selecting candidate intent vectors that are within a configured [preset reference] multi-dimensional intent vector distance of the input intent vector as the valid intent vectors that are semantically similar to candidate vectors that are proximate in a multi-dimensional vector space relative to the sample intent vector and thereby similar intent vector encodings.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Beaver, and Akback in view of Yuan the distance from the location of the projected recognition result to the nearest intention group is equal to or below a preset reference value  in order to avert problems  with conventional creation of intent recognition models because of the complexities of natural language [NL] variations  for expressing ideas and intentions in virtually every different language and across different regions in which languages are used, as evidence by Yuan (see Par. 0002).

Claim 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Beaver, and Akback as applied to claim 1, and 9 respectively, in further view of Danner et al. (US 20050240620 A1)(hereinafter "Danner").

Danner was applied in previous office action.
With regard to claim 9, and 11 Oh, Beaver, and Akback teach an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 9, Oh, Beaver, and Akback do not teach the Al apparatus of claim 1, wherein the application usage log of the user includes a type of an executed application and operation content of the user for the executed application.
application runtime environment 24 may also be configured for accessing user-specific attributes in step 84: in this case, the application runtime environment 24 accesses the corresponding user-specific XML control document...”, and Par. 0045:” The log file 70 includes a log file tag 72 that specifies a name attribute 74 and an application attribute 76 that specifies the application having generated the log file 70 during execution by the application runtime environment 24. The log file 72 also includes log entry tags 78a and 78b that specify a standard log entry 80a and an error log entry 80b, respectively”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Beaver, and Akback in view of Danner to take advantages of usage log includes a type of an executed application and operation content of the user for the executed application  in order to define the application to be executed by the application server within the runtime environment, enabling voice enabled web applications to be generated and executed without the necessity of programming language environments, as evidence by Danner (see Par. 0010).

With respect to claim 11, Oh teaches the Al apparatus of claim 9, further comprising a communication unit configured to transmit and receive data with an external device, (Par. 0174:”… server 200 can be via communication interface [or communication module] from external equipment [example Such as, user terminal 100] receive specified data.”, and Par. 0119:” ...either be wirelessly communicated based on wire communication transmission or receive with the associated at least one information of operation of speech-recognition services.”)
wherein the application usage log of the user includes a usage log of an application in the external device.  (Par. 0084:” personal information service Device 300 can from user terminal 100 receive user terminal 100 use information [for example, app mount messages, app operation information, Call information, battery information, location information or the communication information], in the database by use information storage.”)


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Beaver, Akback, and Danner as applied to claim 9, in further view of Kumarasamy  et al. (US20130227352 A1)(hereinafter " Kumarasamy").

Kumarasamy was applied in previous office action.
With regard to claim 12, Oh, Beaver, Akback, and Danner teach an artificial intelligence (AI) apparatus for recognizing speech of user.
With regard to claim 12, Oh, Beaver and Akback, and Danner do not teach The Al apparatus of claim 9, wherein the processor is further configured to determine whether an permission to obtain the application usage log of the user exists; and output a notification to acquire the permission when the permission does not exist. 
Kumarasamy teaches wherein the processor is further configured to determine whether an permission to obtain the application usage log of the user exists (Par. 0024:” …the log unauthorized access by a user [User1] to a first database [DB1] associated with the client [Client1], the log monitor notifies the storage manager of the unauthorized access, transmits a select subset of data related to the unauthorized access to the collection agent, and disables or otherwise limits the access to DB1.”).
and output a notification to acquire the permission when the permission does not exist (Par. 0024:” … the log monitor notifies the storage manager of the unauthorized access, transmits a select subset of data related to the unauthorized access to the collection agent, and disables or otherwise limits the access to DB1. The log monitoring rules can further specify that in addition to the information regarding the unauthorized access, all log data related to the particular unauthorized user [e.g., data related to previous activities of the user on the particular client] should be transmitted to the collection agent.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, Beaver and Akback, and Danner in view of Kumarasamy to determine whether an permission to obtain the application usage log exists in order to protect and leverage data in a runaway data growth there is a need for efficient, powerful, and user-friendly solutions for protecting and managing data, as evidence by Kumarasamy (see Par. 0027).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.A./             Examiner, Art Unit 2656                                                                                                                                                                                           
/BHAVESH M MEHTA/             Supervisory Patent Examiner, Art Unit 2656